Title: To George Washington from Lord Dunmore, 3 July 1773
From: Dunmore, John Murray, fourth earl of
To: Washington, George



Dear Sir
Wmburg July 3d 1773

I received the favour of yours of the 20th of last Month on saturday last, as I did your former in April, & most certainly should have answered it then If I had not expected to have been in your Neighbourhood before your return from the North, & I then proposed to have waited upon you at Mount Vernon, where I was in hopes we should have settled every thing for our intended journey; But I am now most exceedingly sorry to learn by your last that you have so good a reason for chainging your resolution, & I do sincerely condole with you, & poor Mrs Washington for your loss, tho’ as the poor young Lady was so often Afflicted with these fitts, I dare say she thinks it a happy exchainge. I propose to leave this in a day or two in my way to Mr Wormly’s, to take up the Old Gentleman, who has promised to accompany me up to your part of the world, & if I thought it would not be disagreeable to Mrs Washington I certainly would do myself the Honor of calling upon you, but if it should not be agreeable to Mrs Washington to see company I hope I shall have

the pleasure of meeting you at some of your Neighbour’s which will much oblige your most Obt & very Hble Sert

Dunmore

